Title: Abigail Adams to Thomas Brand Hollis, 6 September 1790
From: Adams, Abigail
To: Hollis, Thomas Brand


My Dear Sir,
New-York, September 6, 1790.
You ask, in one of your letters to Mr. Adams, what is become of Mrs. Adams that I do not hear from her?
If my heart had not done you more justice than my pen, I would disown it. I have so long omitted writing to you, that my conscience has been a very severe accuser of me. But be assured, my dear sir, that I never fail to talk of you with pleasure, and think of you with affection. I place the hours spent at the Hyde amongst some of the most pleasurable of my days, and I esteem your friendship as one of the most valuable acquisitions that I made in your country:—a country that I should most sincerely rejoice to visit again, if I could do it without crossing the ocean. I have sometimes been suspected of partiality for the preference which I have given to England, but were I to live out of America, that country would have been my choice.
I have a situation here, which, for natural beauty, may vie with the most delicious spot I ever saw. It is a mile and half distant from the city of New-York. The house is situated upon an eminence; at an agreeable distance, flows the noble Hudson bearing upon her bosom the fruitful productions of the adjacent country. On my right hand are fields beautifully variegated with grass and grain to a great extent, like the valley of Honiton in Devonshire. Upon my left, the city opens to view, intercepted here and there, by a rising ground, and an ancient oak. In front, beyond the Hudson, the Jersey shores present an exuberance of a rich well cultivated soil. The venerable oaks, and broken ground, covered with wild shrubs, which surround me, give a natural beauty to the spot which is truly enchanting. A lovely variety of birds serenade me morning and evening, rejoicing in their liberty and security, for I have as much as possible prohibited the grounds from invasion: and sometimes almost wished for game laws, when my orders have not been sufficiently regarded. The partridge, the woodcock, and the pigeon are too great temptations to the sportsmen to withstand. How greatly would it add to my happiness to welcome here my much esteemed friend. Tis true we have a large portion of the blue and gold, of which you used to remind me, when you thought me an Egyptian; but, however I might hanker after the good things of America, I have been sufficiently taught to value and esteem other countries besides my own.
You was pleased to inform us, that your adopted family flourished in your soil, mine has received an addition. Mrs. Smith, Mr. Adams’s daughter, and the wife of colonel W. Stephen Smith, respecting the name of the great literary benefactor of her native state, and in grateful remembrance of the friendly attention, and patriotic character of its present possessor, has named her new-born son Thomas-Hollis. She desires me to present you her affectionate remembrance. Mr. Adams is absent upon a journey, or he would have written you a letter of a later date than that which Mr. Knox is the bearer of. This gentleman is a brother of our secretary of war, and is appointed consul to Dublin. He is intelligent, and can answer you any question respecting our government, and politics, which you may wish to know; but if he should not see you, I know it will give you pleasure to learn that our union is complete by the accession of Rhode island; that our government acquires strength, confidence and stability daily. That peace is in our borders, and plenty in our dwellings; and we earnestly pray that the kindling flames of war, which appear to be bursting out in Europe, may by no means be extended to this rising nation. We enjoy freedom in as great a latitude as is consistent with our security, and happiness. God grant that we may rightly estimate our blessings.
Pray remember me, in the most affectionate terms to Dr. Price, and to Mrs. Jebb, and be assured, my dear sir, that I am, with every sentiment of regard and esteem, / yours, &c.
Abigail Adams.
 